Opinion,
Mr. Justice McCollum :
The act of April 14, 1851, P. L. 613, is a sufficient answer to the appellant’s claim, and to the question raised by this record. It allows the widow or children of a decedent to retain either real or personal property of his estate to the value of $300. It clearly confers on its beneficiaries the right to elect in what property they will take their exemption, with the single restriction that a selection of real estate shall not affect or impair any lien for the purchase money of it. An ordinary judgment lien is no obstruction to the exercise of this right, and the holder of such a lien has no better standing to contest it than the general creditors. A creditor of an insolvent estate may intervene to prevent the confirmation of an unfair and inadequate appraisal, but he cannot control the election which the statute has given to the claimant.
*383The appellant’s lien on the real estate of the decedent is superior to that of the general creditors, but it is subordinate to the claim of the widow or children under the exemption laws. An election by the widow to take her exemption out of the personal property would have enabled him to appropriate all that remained of the estate, but his demand that she shall take propertj'- which she does not want, in order to benefit him at the expense of other creditors, has neither law nor equity to support it. '
The decree of the Orphans” Court is affirmed, and the appeal is dismissed at the cost of the appellant.